NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 11-3933
                                     ______________

                           UNITED STATES OF AMERICA,

                                             v.

                          MIGUEL SANDOVAL-CASTILLO,
                                               Appellant
                                _______________

                      Appeal from the United States District Court
                         For the Eastern District of Pennsylvania
                         (D.C. Criminal No. 5-11-cr-00214-001)
                     District Judge: Honorable James Knoll Gardner
                                     ______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 28, 2012

        Before: McKEE, Chief Judge, JORDAN and VANASKIE, Circuit Judges

                              (Opinion Filed: May 22, 2013)
                                    ______________

                                        OPINION
                                     ______________

MCKEE, Chief Judge

       Miguel Sandoval-Castillo has appealed the district court’s refusal to grant a

downward variance from the sentence suggested by the applicable guidelines range

following his conviction for illegal reentry in violation of 8 U.S.C. §§ 1326(a) and (b)(2).

For the reasons that follow, we will dismiss this appeal.
       As we write only for the parties who are familiar with the facts and procedural

history of this case, we need not detail them here.

       Sandoval-Castillo pled guilty to one count of illegal reentry after deportation, in

violation of 18 U.S.C. § 1326(a) and (b)(2), and was sentenced to thirty months’

imprisonment, a three year term of supervised release, and a special assessment of

$100.00. This appeal followed.

                                                   I.

    18 U.S.C. § 3742 permits a defendant to appeal a sentence based on a belief that the

District Court lacked the authority to grant a downward modification, but does not permit

an appeal where the claim is merely that the trial court abused its discretion. United

States v. Ruiz, 536 U.S. 622, 627 (2002). If the District Court understood that it had the

authority to downwardly depart from the sentencing guidelines but chose not to, we lack

jurisdiction to review that decision. Id.; see also United States v. Cooper, 437 F.3d 324,

332-33 (3d Cir. 2006) (concluding “18 U.S.C. §§ 3742(a) and (b) reflect Congress’ intent

to foreclose review of a sentencing court’s decision not to depart” from advisory

guidelines (citation omitted)). 1

    Sandoval-Castillo contends that the District Court failed to adequately consider a

variance from the guidelines and imposed a substantively unreasonable sentence.

Specifically, he argues the District Court failed to adequately address the factors set forth




1
 The question of whether this court’s jurisdiction has been properly invoked is reviewed
de novo. In re Blatstein, 192 F.3d 88, 94 (3d Cir. 1999).
                                              2
in 18 U.S.C. § 3553(a)(1), by not adequately accounting for his relative level of cultural

assimilation or the fact that his conviction is not in a “fast-track” jurisdiction.

   The District Court is obligated to impose a sentence that is no greater than necessary

to accomplish the statutory purpose of sentencing while considering each of the factors

set forth in 18 U.S.C. § 3553(a) along with any other arguments properly raised by the

parties. United States v. Booker, 543 U.S. 220 (2005); Rita v. United States, 551 U.S.

338 (2007); Kimbrough v. United States, 552 U.S. 85 (2007); Cooper, 437 F.3d at 332.

       Our review of this record convinces us that the District Court considered the

relevant facts and arguments as required by § 3553(a), and that the court knew it could

deviate from the advisory Guidelines. The District Court considered, inter alia, Castillo-

Sandoval’s age upon entry into the United States, the nature and extent of his criminal

history, the extent to which he had family in the United States, and his risk of recidivism.

That court also considered whether the absence of a “fast track” program in the Eastern

District of Pennsylvania warranted a downward modification, but rejected it because

Sandoval-Castillo most likely would not have qualified for such a program because of the

nature of his criminal history and because he had not waived his appellate rights. Finally,

after hearing arguments pertaining to the appropriate sentence under 18 U.S.C. § 3553(a),

the District Court imposed a sentence at the bottom of the Guideline range, concluding

that a thirty month sentence is “the sentence which is sufficient, but not greater than

necessary to comply with those sentencing factors.”




                                               3
   Thus, the court’s refusal to grant a downward variance was not due to a mistake of

law about the court’s authority to grant such an adjustment. Accordingly, we lack

jurisdiction to consider this appeal, and the appeal will be dismissed.




                                             4